Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the compound of claim 6 in combination with a phenylcarbamate herbicide in the reply filed on 10/05/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2020.
Status of examination 
	Claims 1-19, 22-24 and 26-27 are pending, claims 9-18 are withdrawn and claims 1-8, 19, 22-24 and 26-27 are currently under examination. 
	Applicants claim a composition that contains the combination of pyridine carboxylic acid herbicide of formula (I), or an agriculturally acceptable N-oxide, salt or ester thereof and phenylcarbamate herbicide.  The composition may contain an additional pesticide as well as an adjuvant or carrier and the pyridine carboxylic acid herbicide of formula (I) and the phenylcarbamate herbicide are present at weight ratios from 1:8000 to 5:1.  The composition may be used to control undesirable vegetation.
	The claims will be given their broadest reasonable interpretation. 
Claim Objections
1 is objected to because of the following informalities:  “or an agriculaturelly acceptable N-oxide or salt thereof” is repeated twice, once in element (a) and also in the very last line of the claim.  Additionally, “and” is missing between the last and penultimate elements in the claim. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “or” is included between compounds 6 and 7 as well as between the ultimate and penultimate compounds.  Appropriate correction is required.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 19, 22-24 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satchivi et al. (US 2016/0135456 A1, of record).
The scope and contents of the claims were discussed above.  Satchivi et al. disclose a synergistic weed control composition that comprises pyridine carboxylic acid herbicide according to claim 6, in combination with a photosystem II inhibitor or an .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 19, 22-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Satchivi et al. (US 2016/0135456 A1, of record) as applied to claims 1-6, 19, 22-24 and 26-27 above, and further in view of Oettmeier ("Herbicides, Inhibitors of Photosynthesis at Photosystem II." Encyclopedia of agrochemicals (2003)).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Satchivi et al. disclose the composition and methods of claims 1-6, 19, 22-24 and 26-27 as discussed above.  While Satchivi et al. does not explicitly call out desmedipham as a photosystem II inhibitor, Satchivi et al. does include desmedipham as an active that may be added to the composition (para [0365]).  
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Satchivi et al. disclose the composition and methods of claims 1-6, 19, 22-24 and 26-27 as discussed above, but fails to specifically exemplify a combination of compound of claim 6 and a phenylcarbamate photosystem II inhibitor herbicide like desmedipham or phenmedipham.  The teachings of Oettmeier et al. help to cure this deficit.
Oettmeier et al. specifically teach that desmedipham and phenmedipham are phenylcarbamate photosystem II inhibitor herbicides that are commercially available and which are in use in all EU countries (pg 30-31). Additionally, Oettmeier teach that Desmedipham is practically nontoxic (pg 32).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)

	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 19, 22-24 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-10 and 14 of U.S. Patent No. 10,455,836 (hereinafter ‘836). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1-3, 7-10 and 14 of ‘836 disclose a synergistic weed composition and method for controlling weeds, the composition comprising a pyridine carboxylic acid herbicide as presently claimed in instant claim 6, along with a photosystem II inhibitor herbicide, in a ratio that falls within that required by the instant claims, require the composition may be present as a concentrate, that the composition contain a carrier or an adjuvant and that the composition consist of just the two active ingredients.  The claims of ‘836 differ from the instant claims in that they list species of photosystem II inhibitors as well as require a narrower weight ratio range of active.  Nonetheless claims 1-6, 19, 22-24 and 26-27 of the instant application would have been obvious over claims 1-3, 7-10 and 14 of ‘836 by way of anticipation.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699